DETAILED ACTION
Status of Claims
	Claims 13-15 and 17-32 are pending.
	Claims 1-12 and 16 are cancelled.
	Claims 20-22 and 26-30 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 
Status of Objections and Rejections
	The previous grounds of rejection stand. 
	New grounds of rejection for claim 32 are necessitated by amendment. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15, 17, 23-25 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al. (“Electrodeposition of Co-Cr Black Coatings on Steel in an Ionic Liquid For Solar Collection Applications”, ISES Conference Proceedings, EuroSun 2016), in view of Sheu et al. (“Electrodeposition of black chromium-cobalt alloy based on trivalent sulfate electrolyte”, J. of Taiwan Institute of Chemical Engineers, 59, 2016, 496-505), in view of Robinson et al. (US 8,846,141) and in further view of Jin et al. (WO2013166521). 
Regarding claim 13, Vargas discloses a method of electrodepositing spectrally selective Co-Cr black coatings on steel in an ionic liquid for solar collection applications having absorptivity (abstract, title = a method of manufacturing a spectrally selective surface on a receiver for a solar collector), the method comprising:
Electrodepositing a Co-Cr coating (title = depositing a Co-Cr coating by electroplating), comprising:
Carrying out electrodeposition in an electrolyte comprising CrCl3∙H2O and CoCl2∙6H2O (Experimental Method = arranging a substrate in an electrolyte comprising Co(II)-ions and Cr(III)-ions, such that the Co-Cr coating with comprise Co(II) compounds and Cr(III) compounds to provide the substrate with a spectrally selective surface),
Wherein the electrolyte comprises choline chloride and ethylene glycol and the method uses a three-electrode electrochemical cell employing a vitreous carbon electrode, a stainless steel counter electrode with a PARSTAT 4000 potentiostat/galvanostat (Experimental Methods = where the solvent in the electrolyte is a Deep Eutectic Solvent, DES, the substrate is connected as the working electrode, and wherein a counter electrode is arranged in the electrolyte, and wherein a power supply unit is electrically connected both to the substrate and to the counter electrode and drives an electric current therebetween through the electrolyte). 
Vargas discloses controlling the method using a potential window (e.g. voltammetry or chronoamperometry).  Vargas does not disclose regulating the electric current.
In the same or similar field of endeavor, Sheu discloses an electrodeposition method including producing black chromium-cobalt alloy based on a trivalent electrolyte for solar thermal systems (title, Introduction).  Sheu teaches that the most common trivalent chromium plating solutions including Cr(III) salt in the form of CrCl3 or Cr(SO4)3 (p. 496-497).  Sheu teaches that it is well known that current efficiency of trivalent chromium electrodeposits increase with an increase of applied current density.  Sheu teaches a relationship between applied current density and shading value (Figure 1).  Sheu also teaches that current density can affect the deposition rate (Table 1) and surface roughness (Table 2).  Therefore Sheu teaches that controlling or regulating the current density during electrodeposition can control several factors with the deposition and resulting deposit.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising regulating the electric current of electrodeposition because Sheu teaches that properties such surface roughness, shading value and deposition rate are controlled by controlling or regulating the current density.  It would have been obvious to modify the method of Vargas by regulating current density in order to control the resulting deposit and deposition rate.  Moreover, electrodeposition is carried out either by regulating the current or regulating the voltage.  Selecting either regulation of current or regulation of voltage would have been an obvious engineering design choice.  Further, the method of Vargas is improved by regulating the current density to control the deposition process and the resulting deposit.  
Vargas and Sheu fail to disclose cleaning an outside of a tubular substrate and polishing the cleaned outside of the tubular substrate.  
Robinson discloses a method for forming coatings for photovoltaic devices wherein the coatings may be formed by electroplating and include pre-treatment steps including conditioning such as cleaning and electropolishing to prepare the substrate for deposition (abstract, Col. 41 line 64- Col. 42 line 1, Col. 53 lines 53-59).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a cleaning and an electropolishing step because Robinson teaches these pre-treatment steps for conditioning, cleaning, etc. a surface prior to deposition.  
The combination of Vargas, Sheu and Robinson does not disclose the claimed tubular structure, however, Jin discloses forming a spectrally selective coating for optical surfaces (title) including a tube geometry (e.g. stainless steel HTF carrying tube surface) [0020], [0079], [0091].  Jin discloses coating the outside of the tube [0091].  
Before the effective filing date of claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising a tubular substrate because Jin teaches that spectrally selective coatings for solar applications may be applied to tube-shaped structures [0091].  It would have been obvious to apply the spectrally selective method of Vargas to the spectrally selective object of Jin.  
Regarding claim 14, Robinson discloses a method for forming coatings for photovoltaic devices wherein the coatings may be formed by electroplating and include pre-treatment steps including conditioning such as cleaning and electropolishing to prepare the substrate for deposition (abstract, Col. 41 line 64- Col. 42 line 1, Col. 53 lines 53-59).
Regarding claim 15, the electrolyte of Vargas does not include any Cr(VI)-ions and the Co-Cr coating does not comprise any Cr(VI) compounds (i.e. Vargas teaches only the use of Cr (III) and avoids hexavalent Cr (Introduction)).
Regarding claim 17, Robinson discloses wet chemical cleaning as a pre-treatment step which intrinsically includes either an acidic or basic solution (Col. 53 lines 53-59).
Regarding claim 23, Vargas discloses a region (I) closer to the substrate that has a higher concentration than a second region (II) that is further from the substrate (Figure 4, Table 3). 
Regarding claim 24, Vargas discloses wherein the thickness is 20 µm (Conclusion).  Sheu discloses a Cr-Co coating with a thickness 0.23 -1.98 µm and wherein the current density controls the thickness for a given electrolyte (Table 1). Jin discloses thicknesses within the micron range [0076], Figure 1. Although the cited references do not disclose a thickness of 2.8 µm, the teachings of Sheu are close enough that one of ordinary skill in the art would expect the same or similar result and further, Sheu teaches that controlling the current density controls the thickness of the deposit and therefore it is a result-effective variable and thus one of ordinary skill in the art would arrive at the claimed thickness by routine experimentation.     
Regarding claim 31, Vargas discloses the structure as depicted in Figure 4 which appears to have openings at least within section II.  Sheu teaches that the chromium-cobalt deposit exhibits a porous structure when electrodepositing with a chloride bath (p. 497).  Sheu further teaches that the morphology can be controlled by current density (p. 498). Therefore the claimed a porous structure at a surface of the Co-Cr coating and completely through the Co-Cr coating would be an expected or obvious result of electrodepositing with a chloride electrolyte.  
Regarding claim 25, Vargas discloses a columnar-like structure with cavities or openings therebetween (Figure 4).  Sheu discloses controlling the morphology of the deposit through controlling the current density therefore the shape of the deposit can be manipulated by current density.  Figure 5(a) of Sheu depicts a deposit that appears to be sheet-like with cavities. 
Regarding claim 32, Vargas discloses the inclusion of the electrolyte including the DES (e.g. EG, ChCl), cobalt ions and chromium ions.  Sheu discloses the use of a counter electrode and working electrode (steel cathode and graphite plate anode).  Given the modification to the process of Vargas (i.e. regulating current as opposed to regulating voltage), it would have been obvious to also adjust the electrode setup including the anode and cathode of Sheu.  The combination optionally excludes the presence of the reference electrode of Vargas and therefore teaches only a working electrode and counter electrode.  Selection of a three-electrode system versus a two-electrode system is an obvious engineering design choice.  Since the electrodeposition is regulated by current as taught by Sheu, it would have been obvious to utilize the electrode setup of Sheu (i.e. two electrode system) to regulate the current.  
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al., in view of Sheu et al., in view of Robinson et al. (US 8,846,141), in view of Jin et al. (WO2013166521) and in further view of Finley et al. (JP 2007-529350). 
Regarding claims 18 and 19, Vargas, Sheu, Robinson, and Jin disclose the claimed invention as applied above.  The combination does not disclose an undercoating comprising nickel (claim 18) or an overcoating comprising SiO2.
Finley discloses a coated article including electroplating (abstract), the article has a functional coating for solar applications wherein the functional coating includes a nickel undercoating or barrier layer (page 6) and a silica overcoat for protection (page 14).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a solar coating with a nickel undercoat and/or a SiO2 overcoat because Finley discloses a functional solar coating comprising a nickel barrier layer and a silica overcoat as a protective layer. 


Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.  Page 7 of the remarks state that claim 13 is the only independent claim, however, newly added claim 32 appears to be an independent claim.
On pages 7-8 the argument states that one would not look to Sheu to modify the method of Vargas.  The Examiner respectfully disagrees with this analysis.  There is clear and specific motivation in Sheu for modifying a Co-Cr deposition method and deposit as described above.  Sheu teaches a relationship between applied current density and shading value (Figure 1).  Sheu also teaches that current density can affect the deposition rate (Table 1) and surface roughness (Table 2).  Therefore Sheu teaches that controlling or regulating the current density during electrodeposition can control several factors with the deposition method and resulting deposit.  
On page 8 the argument states that one of ordinary skill would not be provided with sufficient teaching that could be used to modify the methods of Vargas to achieve the claimed invention.  The Examiner respectfully disagrees with this analysis. There is no further rationale or evidence to this argument.  The methods of Vargas and Sheu overlap in several aspects within the same or similar field of endeavor. Modifying the method of Vargas with Sheu would have been obvious to one of ordinary skill in the art as applied above. 
On page 8 remarks are directed towards the voltage regulation and three electrode system of Vargas.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The grounds of rejection include the modification of the voltage regulation and electrode setup of Vargas with the current regulation and electrode setup of Sheu.  The argument further states that given the disclosure of Vargas one would not be motivated to improve the method of Vargas by modifying the method to regulate the current density and to remove the reference electrode.  The Examiner respectfully disagrees with this analysis.  Vargas’ method includes control or regulation of the voltage (potential) window to carry out the electroplating method.  It is well known in the art that controlling electroplating is carried out with either control of the voltage or control of the current or some combination of voltage and current control.  Sheu explicitly teaches a relationship between applied current density and resulting effects (e.g. shading value, Figure 1).  Thus, a particular parameter (i.e. applied current density) is recognized as a result-effective variable (i.e. a variable which achieves a recognized result).  Since Vargas and Sheu are directed towards spectral properties of electrodeposits, there is present clear motivation to alter the appearance of an electrodeposit.  Regarding the presence of a reference electrode in Vargas, it is well known in the art that electroplating is carried out using either a two electrode (working electrode, counter electrode) or three electrode system (working electrode, counter electrode, reference electrode).  Therefore one of ordinary skill in the art would select from the finite number of identified, predictable solutions with a reasonable expectation of success.  The presence of a reference electrode is not a teaching away from combining the disclosures of Vargas and Sheu.
On page 8 the argument states that one would look to elaborate and to amend the various process action parameters of Vargas’ disclosed method such as by adding various additives and therefore would not modify the regulation of voltage of Vargas or three electrode system.  The Examiner respectfully disagrees with this analysis.  The Examiner acknowledges that the method of Vargas may optionally be modified with a modification to the electrolyte composition (e.g. inclusion of additive), however, the method of Vargas may also be modified as stated above including the regulation of current or voltage.  The modification of regulation of current is not excluded by Vargas.  Further regarding the regulation of current versus voltage and a two electrode system versus a three electrode system, the instant specification also identifies all the options as possible inclusion with the disclosed method.  For example, the following is taken from the Applicant’s PGPUB:
[0043]

    PNG
    media_image1.png
    81
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    292
    575
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    133
    576
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    181
    590
    media_image4.png
    Greyscale

Thus it is recognized that the electrodeposition may take place either in a three electrode setup or two electrode setup to produce the same or similar predictable result.  Further, it is recognized that the electrodeposition may take place while regulating current or regulating voltage. 
On page 8 the argument states that one would not be motivated to modify Vargas given the disclosure of Vargas.  The Examiner respectfully disagrees with this analysis.  The motivation to modify Vargas is provided by the teachings of Sheu. 
  On page 9 the argument refers to aspects of Sheu’s electrolyte and states that since Sheu’s electrolyte varies from the electrolyte of Vargas, one of ordinary skill in the art would not find it obvious to combine.  The Examiner respectfully disagrees with this analysis.  One cannot show nonobviousness by attacking references individually.  Although the electrolytes of Vargas and Sheu may vary, the combination of prior art does not require the mirroring of the electrolyte.  There is clear motivation in Sheu which is inclusive of an analogous method of electroplating a cobalt-chromium deposit to modify the method of Vargas.  Moreover, as Applicant admits on page 10, Sheu does not identify the electrolyte having a solvent as water, therefore, the Applicant makes the assumption that the electrolyte solvent is water.  The modification of the method of Vargas does not include or require the modification to the solvent of Vargas.  
Regarding the current density magnitude (page 9), the argument is not commensurate in scope with the instant claims since there is no current density claimed.  The argument states that the current density magnitude of Sheu is higher than current densities utilized with DES electrolytes.  The grounds of rejection however indicate that the current density is controlled to result in a particular effect.  The combination does not indicate that the magnitude of the current density needs or requires adjusting.  One of ordinary skill would consider the solvent composition and apply the appropriate current density as needed.  
On pages 9-10 the argument states that the modification of Vargas with the teachings of Sheu requires at least the modification of the electrolyte to a water-based electrolyte, use of a higher pH and the use of a higher current density.  The Examiner respectfully disagrees with this analysis.  Modifying Vargas does not require any of modification to the electrolyte including pH and the magnitude of the current density.  One of ordinary skill in the art would not completely alter the teachings of Vargas, but instead utilize the teachings of controlling the current density of Sheu to control the shading or deposition rate.
On page 10 the remarks refer to “unexpected results” however there does not appear to be any evidence or results present to indicate unexpected results.  The statement(s) do(es) not include any specific results that are unexpected and merely generally states unexpected results.
On page 10 the argument is directed towards the spectrally selective results of Vargas and states that the results are not believable and therefore Vargas does not disclose the claimed invention.  The Examiner respectfully disagrees with this analysis.  The teachings of Vargas are a published document which has been further recognized by another publication without refuting the believability of the results (“Investigating an electroplating method of Co-Cr alloys: A design of experiment approach to determine the impact of key factors on the electroplating process”, A. Nordenstrom, 2018, page 3).   Moreover, the instant claims do not require a degree of “spectrally selective”.  The argument continues on page 11 stating that “the spectrally selective surface is deposited with a different method, has a completely different structure and works in a fundamentally different way than the coating disclosed and taught by Vargas”.  The Examiner respectfully disagrees with this analysis.  It is noted that the grounds of rejection are inclusive of other prior art. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, there is nothing claimed regarding the method or structure that varies from the combination of prior art as applied above.  
On pages 11-12 the remarks are directed towards the teachings of Robinson and Jin.  With regards to Robinson, the argument states that the method disclosed by Robinson to produce coatings suitable for photovoltaic devices is not applicable to the claimed invention.  The Examiner respectfully disagrees with this analysis.  The teachings of Robinson are within the same or similar field of endeavor.  The teachings are analogous art.  Further, conventional steps such as cleaning and polishing are well known in the field of photovoltaics which is inclusive of solar selective surfaces.  The remarks directed towards Jin do not include a specific argument not addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795